Citation Nr: 0632219	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  00-07 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a hip disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a shoulder 
disability.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to non-service connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
August 1998 and September 1998 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

An August 2005 RO decision denied service connection for PTSD 
as an issue separate from the current issue on appeal of 
service connection for a psychiatric disorder.

The issue of entitlement to service connection for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On August 28, 2006, prior to the promulgation of a 
decision in the appeal, the VA received notification from the 
appellant that he had withdrawn his appeal with respect to 
the issues of entitlement to service connection for a hip 
disability, a left knee disability, a shoulder disability, a 
neck disability, and entitlement to non-service connected 
disability pension benefits.

2.  The record is absent evidence of a current back 
disability that is related to active service.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issues involving 
entitlement to service connection for a hip disability, a 
left knee disability, a shoulder disability, a neck 
disability, and entitlement to non-service connected 
disability pension benefits have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2006).

2.  The veteran does not have a back disability that was 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

A letter dated in March 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in January 2005.  

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for a 
low back disability, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed psychiatric disorder.  Such an opinion is "necessary" 
under 38 U.S.C.A. § 5103A(d) when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or in service or has a disease or symptoms of a 
disease within a specified period, (3) there is an indication 
the current disability or symptoms maybe associated with 
service, and (4) there is not sufficient medical evidence to 
make a decision. See 38 U.S.C.A. § 5103A(c)(4).  In this 
case, as no medical evidence has been presented showing 
treatment of a current low back disability or the possibility 
that a current low back disability is related to service, the 
Board finds that an etiology opinion is not "necessary."  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Withdrawal of Issues

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2005), the Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b) (2006). Withdrawal may be made by the appellant or 
by his or his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2005).

In August 2006, the veteran sent a letter to the Board 
withdrawing his claims for a hip disability, a left knee 
disability, a shoulder disability, a neck disability, and for 
non-service connected pension.  As the veteran has withdrawn 
his appeal prior to the Board issuing a decision on the 
merits of his claim, there remain no allegations of errors of 
fact or law for appellate consideration with respect to these 
issues. Accordingly, the Board does not have jurisdiction to 
review these appellate issues and they are dismissed.

III.	Service connection for a low back disorder

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service medical records indicate that the veteran was not 
diagnosed with a chronic low back disability during service.  
Post service medical evidence does not associate any post 
service low back findings with active service causation.

The VA treatment records and private medical records are 
absent any current complaints of or treatment for a low back 
disorder.  The Board notes that the last diagnosis of "low 
back pain" was provided in the 1990s.  Thus, the medical 
evidence fails to show that the veteran currently suffers 
from a low back disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  In the absence of competent medical evidence that a 
current low back disability exists and that it was caused by 
or aggravated by the veteran's military service, the criteria 
for establishing service connection for a low back disability 
have not been established.  38 C.F.R. § 3.303. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
  

ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a hip disability is 
dismissed.

Entitlement to service connection for a left knee disability 
is dismissed.

Entitlement to service connection for a shoulder disability 
is dismissed.

Entitlement to service connection for a neck disability is 
dismissed.

Entitlement to non-service connected disability pension 
benefits is dismissed.




REMAND

With respect to entitlement to service connection for a 
psychiatric disability, the record shows the veteran being 
diagnosed with tension, anxiety syndrome while in service 
(see service medical record dated in May 1976).  Post-service 
medical records indicate that the veteran has been diagnosed 
with numerous psychiatric conditions.  The record, however, 
does not contain a medical opinion addressing the 
relationship, if any, between any of the veteran's 
psychiatric diagnoses and military service.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002). 

Therefore, a remand for a medical opinion as to the 
relationship between current psychiatric disorders and in-
service anxiety syndrome is required.  

In February 1995, the veteran was incarcerated in a Missouri 
correctional facility, with a term of twenty-five years. The 
Court has held that an incarcerated veteran must be accorded 
the same assistance as his fellow law-abiding veterans.  See 
Wood v. Derwinski, 1 Vet. App. 406 (1991); Bolton v. Brown, 8 
Vet. App. 185 (2002).  Although the Court has acknowledged 
that VA does not have the authority to require a correctional 
institution to release a veteran so that VA can provide him 
the necessary examination at a VA medical facility, VA's duty 
to assist an incarcerated veteran extends, if necessary, to 
either having him examined by a fee-basis physician or 
requiring a VA physician to examine him.  Bolton, 8 Vet. App. 
at 191. Under these circumstances, the Board finds that the 
RO should make an attempt to schedule the veteran for the 
appropriate VA examinations to determine the etiology of his 
current psychiatric disability.  It is noted that according 
to VA regulation, when a veteran, without good cause, fails 
to report to a VA examination in conjunction with an original 
claim, which includes a claim for a higher initial rating, 
the claim shall be rated based on the evidence of record See 
38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the 
correctional facility for the veteran to 
undergo an evaluation by either a VA 
physician or one employed by the 
correctional facility.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should provide an opinion as to 
whether it is  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that the veteran's current 
psychiatric disorder is related to the 
symptoms documented during the veteran's 
active duty service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


